NO. 07-11-0301-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                               OCTOBER 26, 2011
                        ______________________________


                         ALFRED LEE STONE, APPELLANT

                                          V.

                          DAVID L. GLEASON, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

               NO. 99,684-A; HONORABLE DAN L. SCHAAP, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Alfred Lee Stone, an inmate proceeding pro se, filed this appeal from

the trial court's order dismissing his suit against Appellee, the Honorable David L.

Gleason, on the ground that his pleadings failed to state a cause of action that had an

arguable basis in law or fact. On August 4, 2011, Stone filed a motion to withdraw his

notice of appeal asserting it had been filed by "accident or mistake." We dismiss this

appeal.
      Stone asserts he filed a notice of appeal to avoid default because he was

uncertain whether the trial court clerk had received and filed his "mandatory

reinstatement on motion for new trial." By letter dated August 11, 2011, this Court

notified Stone of the consequences of his request to withdraw his notice of appeal and

directed him to confirm the withdrawal of the notice of appeal before September 12,

2011. This Court also noted that failure to comply would result in dismissal of the

appeal.


      To date, Stone has not communicated with this Court regarding this appeal.

Consequently, we grant his motion to withdraw his notice of appeal, and dismiss this

appeal for want of jurisdiction, want of prosecution and failure to comply with a notice

from the Clerk of this Court. Tex. R. App. P. 42.3(b) and (c).



                                                Patrick A. Pirtle
                                                    Justice




                                            2